Opinion filed December 14, 2017




                                       In The

        Eleventh Court of Appeals
                                   ___________

                 Nos. 11-17-00138-CR & 11-17-00139-CR
                                   ___________

                   DEREK LEE CASEY, JR., Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

                    On Appeal from the 350th District Court
                             Taylor County, Texas
                   Trial Court Cause Nos. 12110-D & 12111-D

                     MEMORANDUM OPINION
      Derek Lee Casey, Jr., Appellant, has filed a motion to dismiss both of his
appeals. In the motion, he requests that his notices of appeal be withdrawn and that
these appeals be dismissed. In accordance with TEX. R. APP. P. 42.2, the motion is
signed by Appellant and his counsel.
      The motion is granted as to each appeal, and the appeals are dismissed.


December 14, 2017                                         PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.